Citation Nr: 0920991	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  98-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of a seizure disorder, 
claimed as due to April 6 to 17, 1998 VA treatment.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from October 1969 to 
October 1971. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In July 2000, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

On January 3, 2001, the Board issued a decision, which, in 
pertinent part, denied the Veteran's claim for benefits 
pursuant to 38 U.S.C.A. § 1151.  Thereafter, the Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2001, the 
Court issued an Order granting a Joint Motion for Partial 
Remand, which found deficiencies within that portion of the 
Board's January 2001 decision that denied benefits pursuant 
to 38 U.S.C.A. § 1151. 

In September 2003, the Board remanded the matter to the RO 
for additional development.

In March 2006, the Board issued a decision, which, in 
pertinent part, denied the Veteran's claim for benefits 
pursuant to 38 U.S.C.A. § 1151.  Thereafter, the Veteran 
appealed to the Court.  In July 2007, the Court issued an 
Order granting a Joint Motion for Partial Remand, which found 
deficiencies within that portion of the Board's March 2006 
decision that denied benefits pursuant to 38 U.S.C.A. § 1151, 
and remanded the matter to the Board for compliance with the 
instructions in the Joint Motion.  

In March 2008, the Board remanded this matter to the RO for 
additional development, specifically for an additional VA 
opinion.  Thereafter, the RO continued the denial of the 
claim (as reflected in a November 2008 supplemental statement 
of the case (SSOC)). However, the Board was not satisfied 
with the opinion, and sought a VHA expert opinion.  Such has 
been accomplished and the case has been returned to the Board 
for further appellate review. 


FINDINGS OF FACT

The Veteran did not incur an additional disability consisting 
of a seizure disorder or aggravation of a pre-existing 
seizure disorder as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault as due to April 6 to 17, 1998 VA treatment.  
The disability is also not the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability consisting of a 
seizure disorder, claimed as due to April 6 to 17, 1998 VA 
treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.361 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2004 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA. The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claim.  

After issuance of the above letter, and providing the Veteran 
and his representative additional opportunity to respond, the 
RO readjudicated the issue on appeal in a September 2005 and 
a November 2008 SSOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

While the Veteran was not provided information regarding 
disability ratings and effective dates, as the Board's 
decision herein denies the claim for benefits pursuant to 
38 U.S.C.A. § 1151 on appeal, no disability rating or 
effective date is being, or is to be, assigned.  Hence, there 
is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records, private medical records, and the reports of a 
December 1999 VA examination and a March 2000 addendum, a May 
2005 examination report and the March 2009 VHA medical expert 
opinion.  Also of record and considered in connection with 
the appeal is the transcript of the July 2000 Board hearing, 
as well as various written statements provided by the Veteran 
as well as by his representative and attorney, on his behalf.  
The Board notes that in November 2008, the Social Security 
Administration informed VA that the Veteran's disability 
records had been destroyed.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim herein decided, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that his current seizure disorder began 
while he was hospitalized at a VA Medical Center (VAMC) from 
April 6 to 17, 1998.  He alleges that VA failed to properly 
manage his prescribed medications, and that the medications 
prescribed triggered a seizure disorder. 

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded  
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing  
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death,  
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1990).

Private medical records from February 1996 to March 1998 
show complaints and treatment with several diagnoses.  A 
March 1997 notation indicates that the Veteran was seen 
complaining of numbness of the right side of the face and 
vertigo.  The diagnoses included vertigo, but the physician 
opined that the Veteran may have had a mild stroke and noted 
that the Veteran had reported headache.  In a March 1998 
notation, the Veteran again complained of vertigo.  The 
diagnoses included vertigo.

An April 1998 VA admission note reveals that the Veteran was 
hospitalized for escalating anxiety and episodes of 
violence.  The plan of treatment indicated that the 
Veteran's Tegretol was increased to 200 mg and a Tegretol 
serum level would be taken in the morning.  All other 
medications were discontinued and new medications 
prescribed.

On April 13, 1998, the Veteran was referred to a 
neurologist.  A note indicated rule out transient ischemic 
attack.

A VAMC discharge summary for the period of hospitalization 
from April 6 to 17, 1998 revealed that the Veteran was 
hospitalized with complaints of depression, anxiety, 
paranoid with family, and arguing with his spouse.  It was 
noted that during the course of the hospitalization, the 
Veteran was found to have partial seizures, was diagnosed 
with seizure disorder, and was placed on anticonvulsant 
medication.  The diagnoses at discharge included dysthymic 
disorder, seizure disorder, hypertension, and arthritis.

A VAMC discharge summary reveals that the Veteran was again 
hospitalized from April 22 to April 28, 1998 for evaluation 
of new onset of seizures.  Hospital treatment records 
indicate that the Veteran had his first seizure while 
hospitalized on April 13, 1998.  A head CT scan was normal.  
His medication was changed from Tegretol to Dilantin.  The 
diagnoses at discharge included seizure disorder, 
hypertension, and schizophrenia.

An October 1998 VAMC discharge summary indicated that the 
Veteran was hospitalized after having a seizure.  It was 
noted that the Veteran was allergic to Dilantin and 
Tegretol.  No seizure activity was reported during the 
hospitalization.  It was noted that he had been placed on 
seizure medication, and that the medication should be 
continued on discharge.

An April 1999 VAMC hospitalization revealed that the Veteran 
was admitted for uncontrolled seizure.  It was noted that 
the Veteran developed a seizure disorder in 1997 that was 
not well controlled.  The Veteran experienced seizures 
during the first two days of hospitalization, but after his 
medication was increased, there was no further seizure 
activity.

In private medical records from May 1998 to July 1999, the 
Veteran's physician, PCM, M.D., stated that the Veteran 
began having seizures in April 1998 and that he complained 
of lightheadedness, dizziness and headaches.  The Veteran's 
history of depression and hypertension was noted.  In a May 
1998 letter, Dr. M noted in his assessment and plan, 
"Polypharmacy - I think the doctors at the VA need to try to 
simplify his medical regime.  I'll defer this to them."  At 
the time the following medications were noted: Dilantin, 
Klonopin, Tranxene, Benadryl, Pepcid, HCTZ, Anaprox, Adalat, 
Zoloft, and Calan.  In a June 1998 letter, Dr. M stated that 
the Veteran did not have a previous history of seizures.  A 
MRI and CAT scan of the brain were normal.  The diagnoses 
included seizure disorder, etiology unknown.

A July 1998 treatment note, apparently from Dr. W., a 
private physician, states that the Veteran was recently 
hospitalized at the VA for a medication that caused 
seizures.  In an October 1999 letter, one of the Veteran's 
treating physicians, CGB, M.D., provided a letter stating 
the current medications he received.
        
In a November 1999 letter, the Veteran's representative 
stated that according to the Physician's Desk Reference 
(PDR) of Drug Interactions and Side Effects, "the drug 
Clonazepam (Klonopin), Clorazeoate (Tranxene), and 
Carbamazepine (Tegretol) when prescribed in conjunction for 
depressive care and will react and attach the central 
nervous system thus resulting in seizures."

The Veteran was afforded a VA examination in December 1999.  
At such time, it was noted that the Veteran claimed that 
medications he was prescribed while hospitalized at the VA 
in early April 1998 caused the seizure disorder.  The 
Veteran reported that he had approximately a dozen seizures 
in the past year.  The diagnoses included seizure disorder.  
In a March 2000 VA examination addendum, the VA examiner 
opined that the etiology of the Veteran's seizure disorder 
was unknown.

At his July 2000 hearing, the Veteran testified that he 
first began having seizures while hospitalized at the VA in 
April 1998.  The Veteran reported that both his private and 
VA physicians have told him that he was on too much medicine 
and the Veteran alleged that this was the cause of his 
seizure disorder.  In a substantive appeal he reported that 
his medications had recently been reduced.

The Veteran underwent another VA examination in June 2003.  
The examination was conducted by a nurse practitioner.  
Therein, the Veteran reported that he had his first seizure 
during VA treatment in 1998.  He reported a history of 
hypertension since 1993 or 1994, and depression since 1997, 
and alcohol abuse.  He stated that he currently had seizures 
4 to 5 times per month.

The Veteran was afforded another VA examination in May 2005.  
The examination was conducted by a physician and the report 
indicates that the Veteran's claims file was reviewed.  
Therein, the Veteran reported that he had current seizures 
accompanied by fecal and urinary incontinence.  He reported 
that he had no seizures prior to VA hospital treatment in 
1998.  He reportedly took Phenobarbital daily and Dilantin 
as needed.  The examiner noted that the Veteran was not 
complying with his prescription drug regime and that blood 
work revealed that current Phenobarbital and Dilantin levels 
were too low to be effective in preventing seizures.

Following a review of the Veteran's claims file, the 
examiner noted that no EEG records were available to 
determine the type of seizures that the Veteran currently 
had.  The examiner opined that VA treatment in 1998 did not 
cause a permanent seizure disorder or worsen any preexisting 
disorder.  She saw no evidence that VA improperly prescribed 
or administered medications.  She found no improper or 
negligent treatment on behalf of VA.  Finally, she noted 
that no medication was identified that caused or worsened a 
seizure disorder.  In a May 2008 addendum to the examination 
report, the examiner stated that there was insufficient 
evidence of a medical connection between the seizures and 
any specific medication.  She explained that she found no 
discussion of any medication as a cause of his new onset 
seizures in his VA hospital medical records or private 
neurology medical records from Dr. M.  Further, 
documentation to support a claim that any medication caused 
or aggravated the seizures was not provided. 

In March 2009, the Board obtained a VHA opinion from the 
Chief of Neurology at the VAMC in White River Junction, 
Vermont.  He noted that he had reviewed the Veteran's claims 
file with emphasis on the period from April 6 to 17, 1998.  
The VA physician noted that the Veteran had his first 
documented seizure on April 13th while he was in the VA 
hospital for psychiatric treatment.  He also noted that a 
number of antiepileptic medications have been used to treat 
the Veteran subsequently and he now appears to be on 
Lamotrigine.  The VA physician found that no aspect of the 
Veteran's care in the hospital for the period from April 6 to 
17, 1998 would have caused a permanent seizure disorder or 
permanently worsen a preexisting seizure disorder.  He opined 
that it was very unlikely that during the April 6-17, 1998 VA 
hospitalization in question, VA medical personnel improperly 
prescribed or administered medications or otherwise 
improperly treated the Veteran, and but for such VA actions 
or inactions, a permanent seizure disorder or permanent 
worsening of any preexisting seizure disorder would have 
occurred.  In particular, the VA physician thought that the 
probability of it being true was less than 50 %, i.e.. it was 
less likely to be true than to be untrue.  He did not believe 
that the administration of Tegretorl, Clonazepam, and/or 
Clorazepate either given singly or together in any 
combination would have caused the seizure disorder.  Nor did 
he find any other possible cause during that hospitalization.

The VA physician opined that it was unlikely to be true that 
any currently manifested seizure disorder was caused by 
either (a) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing medical treatment; or (b) an event 
not reasonably foreseeable (such as an accident).  He 
furthered that the probability of it being true was less than 
50 percent.  

He explained that Clonazepam (Klonopin) and Clorazepate 
(Tranxene) are typically given to treat anxiety.  It is not 
uncommon to see these prescribed for anxiety as part of a 
more extensive psychiatric illness such as depression and/or 
schizophrenia.  They also are anticonvulsants (i.e. 
antiepileptic or antiseizure medications).  The VA physician 
did not believe that there was any significant likelihood 
that these medications caused the Veteran's seizure problem 
or worsened a pre-existing seizure disorder.  Tegretol is 
mainly an anti-convulsant, i.e. antiepileptic (antiseizure) 
medication.  It also has a calming effect on mood and is not 
uncommonly used for psychiatric disorders as well.  It is 
also sometimes used to relieve pain.  The VA physician did 
not believe that there was any significant likelihood that 
Tegretol caused the Veteran's seizure problem or worsened a 
pre-existing seizure disorder.  He furthered stated that he 
did not believe that the combination of these medicines 
caused the Veteran's seizure problem or worsened a pre-
existing seizure disorder.  He stated the basis for his 
findings were from his review of the records and his 
knowledge of what these medications can be expected to do.  

As to the significance of the Veteran's representative's 
comments from November 1999 that the PDR indicates that 
Clonazepam (Klonopin), Clorazepate (Tranxene), and 
Carbamazepine (Tegretol) when prescribed in conjunction for 
depressive care will affect the central nervous system and 
result in seizures, the VA physician opined that he did not 
believe this statement was true.  He stated that he read 
through the PDR explanations of all these medications and 
could not find a statement to support the Veteran's 
representative's comments.  He furthered that he has 
considerable professional knowledge of these medications and 
he does not know of any support for such an opinion.  He 
suspected that the Veteran's representative's statement was 
based on a misunderstanding of terms and explanations that he 
found in the PDR.

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
compensation is warranted under 38 U.S.C.A. § 1151 for  an 
additional disability consisting of a seizure disorder, 
claimed as due to April 6 to 17, 1998 VA treatment. 

While the evidence shows that the Veteran is currently 
diagnosed with a seizure disorder, there is no medical 
evidence or medical opinion that indicates the Veteran's 
seizure disorder was the result of or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or that it was 
caused by an event that was not reasonably foreseeable. On 
the contrary, the objective medical opinions of record, to 
include the May 2005 and March 2009 opinions, are that the 
Veteran's seizure order is less likely as not (i.e., less 
than a 50 percent probability) caused by or a result of 
prescribed or administered medications, and that there was no 
causal relationship between the Veteran's seizure disorder or 
any aggravation of a pre-existing seizure disorder and VA 
treatment received from April 6 to 17, 1998.  The Board finds 
that each physician's opinion is supported by clinical 
findings and review of the medical evidence, and each 
physician clearly outlines the reasons and bases for their 
opinions. Thus, the Board considers the May 2005 examination 
report and the March 2009 VHA medical expert opinion to be of 
great probative value.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Significantly, neither the Veteran nor his prior 
representative or attorney has presented, identified, or 
alluded to the existence of any medical evidence or opinion 
that contradicts these medical opinions, and, in fact, 
supports the claim.

The only evidence of record supporting the Veteran's claim 
are written statements and hearing testimony advanced by the 
Veteran, and by his prior representative and attorney, on his 
behalf.  However, as indicated above, this claim turns on the 
medical matters of whether there exists a medical 
relationship between the Veteran's additional disability and 
VA medical or surgical treatment, and, if so, the nature of 
such a relationship; these are matters within the province of 
trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  Since neither the Veteran, nor his prior 
representative or attorney, have been shown to possess the 
requisite medical training or expertise, they are not 
competent to provide a probative (persuasive) opinion as to 
diagnosis, medical causation, or whether appropriate care was 
provided.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, their lay opinions do 
not constitute competent medical evidence and lack probative 
value.  

As the only medical evidence in this case establishes that 
the Veteran's seizure disorder was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
(improperly prescribed or administered medications), and it 
has not been shown that any pre-existing seizure disorder was 
aggravated by VA treatment from April 6 to 17, 1998, the 
Board finds that the criteria for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 are not met, 
and the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of a seizure disorder, 
claimed as due to April 6 to 17, 1998 VA treatment, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


